EXHIBIT 10.2 Securities Purchase Agreement between Fairford and the Company

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated February 16, 2007,
is entered by and between CTI Group (Holdings) Inc., a Delaware corporation (the
“Company”), and Fairford Holdings Limited, a British Virgin Islands company (the
“Purchaser”).

WHEREAS, the Purchaser secured the issuance of a $2.6 million letter of credit
(the “Letter of Credit”) from SEB to National City Bank, a national banking
association (“National City Bank”), with which the Company entered into the Loan
Agreement (the “Loan Agreement”), dated as of December 22, 2006, related to the
$2.6 million acquisition loan (the “Acquisition Loan”) and $8.0 million
revolving loan extended by the National City Bank to the Company;

WHEREAS, due to National City Bank’s receipt of the Letter of Credit, the
Company was able to obtain the Acquisition Loan at a favorable cash-backed
interest rate; and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.

NOW, THEREFORE, intending to be legally bound hereby and in consideration for
securing the issuance of the Letter of Credit, the mutual covenants contained in
this Agreement and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the Company
and the Purchaser agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 1.1:

“Affiliate” shall mean any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such term is used in and construed under Rule 144 under the
Securities Act.

“Closing” shall mean the closing of the purchase and sale of the Securities
pursuant to Section 2.1.

“Closing Date” shall mean the Trading Day selected by the Company after all of
the conditions precedent to the Purchaser’s and the Company’s respective
obligations set forth in Section 2.3 have been satisfied or waived.

“Common Stock” shall mean Class A common stock of the Company, par value $0.01
per share, and any securities into which such Class A common stock may
hereinafter be reclassified into.

“including” shall mean including, without limitation.

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities” shall mean the Warrant and the Warrant Shares issuable under the
Transaction Documents.

“Trading Day” shall mean a day during which trading in securities generally
occurs on an exchange or the OTC Bulletin Board on which shares of Common Stock
are then listed or quoted, as applicable.

“Transaction Documents” shall mean this Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Warrant” shall mean the Class A Common Stock Purchase Warrant in the form of
Exhibit A attached hereto delivered to the Purchaser at the Closing in
accordance with Section 2.2(a). The Warrant shall represent the right to
purchase 419,495 shares of Common Stock at an exercise price of $0.34 per share,
subject to adjustment.

“Warrant Shares” shall mean the shares of Common Stock issuable upon the
exercise of the Warrant.

ARTICLE II

CLOSING

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase the Warrant. The Company shall deliver to the Purchaser the Warrant and
the other items set forth in Section 2.2(a) at the Closing. Upon satisfaction of
the conditions set forth in Section 2.2, the Closing shall occur at the offices
of the Company, or such other location as the parties shall mutually agree.

2.2 Deliveries.

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) the Warrant duly executed by the Company and registered in the name of the
Purchaser in the form of Exhibit A attached hereto; and

(iii) the consent of National City Bank provided pursuant to Section 7.5 of the
Loan Agreement.

(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company this Agreement duly executed by the Purchaser.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date
(except for representations and warranties made as of a specific date, which
must be accurate in all material respects as of such date) of the
representations and warranties of the Purchaser contained herein;

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date
(except for representations and warranties made as of a specific date, which
must be accurate in all material respects as of such date) of the
representations and warranties of the Company contained herein;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof to the Purchaser as follows:

(a) Organization and Authority. The Company is an entity duly incorporated and
in good standing under the laws of the jurisdiction of its incorporation with
the requisite power and authority to enter into, and to consummate the
transactions contemplated by, the Transaction Documents and otherwise to carry
out its obligations thereunder.

(b) Enforcement. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company and no further action is required by the Company in
connection therewith. This Agreement constitutes the valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

(a) Organization and Authority. The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into, and to
consummate the transactions contemplated by, the Transaction Documents and
otherwise to carry out its obligations thereunder.

(b) Enforcement. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary corporate or
similar action on the part of the Purchaser and no further action is required by
the Purchaser in connection therewith. This Agreement constitutes the valid and
legally binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms.

(c) Purchaser Representation. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account for investment and not with a view to, or for sale in
connection with, any distribution of such Securities or any part thereof, has no
present intention of distributing any of such Securities and has no arrangement
or understanding with any other persons regarding the distribution of such
Securities (this representation and warranty does not limit the Purchaser’s
right to sell the Securities in compliance with applicable federal and state
securities laws). The Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities, has no need for liquidity with respect
to its investment and is able to afford a complete loss of such investment.

(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) Purchaser Investigation. The Purchaser has had the opportunity to request
and receive all information deemed necessary by it to evaluate an investment in
the Company. The Purchaser confirms that the Company has made available to the
Purchaser the opportunity to ask questions of, and receive answers from the
Company concerning the terms and conditions of the Securities and the business
of the Company, and to obtain additional information or documents which the
Company possesses or can acquire without unreasonable effort or expense. In
formulating the decision to acquire the Securities, the Purchaser has relied
solely upon its own advisors and its own independent investigation of the
Company with respect to this Agreement and the nature and effect of any
investment in the Securities as well as the representations and warranties of
the Company in Section 3.1.

(g) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement based upon arrangements made by the Purchaser or
any of its Affiliates. The Company shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of any Person for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement based upon arrangements made by the
Purchaser or any of its Affiliates.

(h) Exercise of the Warrant. As of the date hereof, and on each date on which
the Purchaser exercises the Warrant, the Purchaser’s representations and
warranties in subsections 3.2(c) — (g) shall be accurate in all material
respects.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, the Company may require the
Purchaser to provide to the Company an opinion of counsel selected by the
Purchaser and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of the Purchaser under this Agreement, provided that the
foregoing shall not apply to a transfer of the Securities pursuant to an
effective registration statement.

(b) The Purchaser agrees to the imprinting, so long as is required by applicable
federal and state securities laws, of a legend on any of the Securities in the
following form:

With respect to certificates representing Warrant Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THESE
SECURITIES MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES
ACT.  THESE SECURITIES MAY NOT BE OFFERED OR SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

With respect to the Warrant:

THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE STATE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT DEEMS
NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE EXISTENCE OF
SUCH EXEMPTIONS.

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR THE
SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, THIS WARRANT AND THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES ACT. THE
WARRANT OR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE MAY NOT BE
OFFERED OR SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT, DATED February 16, 2007, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY UPON WRITTEN REQUEST AND WITHOUT CHARGE.

(c) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell or otherwise
transfer any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of any Securities in the name of the Purchaser.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
other attachments thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and attachments.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page to this Agreement prior to 5:30 p.m. (Eastern Time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature page to this Agreement on a day that is not a Trading
Day or later than 5:30 p.m. (Eastern Time) on any Trading Day, (c) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature page to this Agreement.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Purchaser.”

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Delaware
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities, as applicable, for a period of
two years.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such mutilation, loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

                         
 
                       
CTI GROUP (HOLDINGS) INC.

  Address for Notice:
By:
  /s/John Birbeck
  333 North Alabama Street, Suite 240      
       
 
  Name:
  John Birbeck
  Indianapolis, Indiana 46204

 
                       
 
  Title:
  CEO
  Fax No.: 317-262-4513

 
                       

              With a copy to (which shall not constitute notice): Blank Rome LLP
One Logan Square Philadelphia, PA 19103 Attn: Alan H. Lieblich, Esq.

             
 
           
 
            FAIRFORD HOLDINGS LIMITED
  Address for Notice:
 
            By:   /s/Bengt Dahl
   
 
                 
   
 
           
 
  Name:   Bengt Dahl   Box 40, 831 21 Östersund, Sweden
 
         

 
           
 
  Title:   Director   Fax No.: 46 63 13 38 25
 
         

 
           

2